Citation Nr: 0931737	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-25 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD) 
and an anxiety disorder.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

This matter was remanded by the Board in March 2007 for 
further evidentiary and procedural development.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  The Veteran does have a diagnosis of an anxiety disorder.

3.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently diagnosed 
anxiety disorder and his military service.

4.  Bilateral hearing loss is not shown by competent medical 
evidence to be related to service, and a compensably 
disabling sensorineural hearing loss was not manifested 
within one year of separation from active duty.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
psychiatric disability, to include PTSD and an anxiety 
disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  A bilateral hearing loss disability for VA compensation 
purposes was not incurred as a result of service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Clarification of Issue on Appeal

The Veteran originally filed a claim of entitlement to 
service connection for PTSD. As is discussed in more detail 
below, the medical evidence of record indicates that the 
Veteran has been diagnosed with an anxiety disorder; he has 
not been diagnosed with PTSD. Although not claimed by the 
Veteran, the Board is expanding his original claim to include 
all psychiatric disorders. See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) [a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him].

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the Veteran has 
been given adequate notice of the need to submit evidence or 
argument, an opportunity to submit such evidence or argument, 
and an opportunity to address the question at a hearing, and 
whether the Veteran has been prejudiced by any denials of 
those opportunities.  Although the RO, which was obviously 
without the benefit of Clemons, denominated the claim as one 
for PTSD, the Board finds that the Veteran was not prejudiced 
thereby.  As will be discussed below, the RO obtained all 
available medical records, which included diagnoses of other 
psychiatric disorders rather than PTSD. The RO, in a letter 
dated January 2004, asked for evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service." 

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in January 2004, 
May 2007, and May 2009.  These letters effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. 

Additionally, a May 2009 letter informed the Veteran of how 
the RO assigns disability ratings and effective dates if a 
claim for service connection is granted and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements from the Veteran are associated with the claims 
file. 

The Veteran was afforded VA examinations. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). 

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309. In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


PTSD

The Veteran seeks service connection for PTSD.  Specifically, 
he alleges that while serving on active duty, he saw a fellow 
soldier shot and killed by an officer after the soldier took 
two men hostage and ordered the dismantling of perimeter 
weaponry.  The Veteran, however, does not have a diagnosis of 
PTSD.  Because the preponderance of the evidence is again the 
claim, the appeal will be denied.

As noted above, in addition to PTSD, VA treatment records 
disclose the Veteran has also been diagnosed with an anxiety 
disorder.  Although he has not specifically raised a claim 
for service connection for a psychiatric disorder other than 
PTSD, the Board must nonetheless consider this possible 
additional entitlement.  Clemons, supra.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole. Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, plausibility, and consistency with other 
evidence submitted on behalf of the claimant. Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The law provides, however, that the Board is not required to 
accept a Veteran's uncorroborated account of his active 
service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).  It is also clear that the Board is not required 
to accept a Veteran's statements regarding his alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms to 
be credible.

The Veteran's service treatment records do not indicate any 
complaints, treatment, or diagnosis of PTSD.  The Veteran's 
separation examination is negative for any psychiatric 
disorders.

In this matter, the Veteran has a verified in-service 
stressor.  He does not, however, have a diagnosis of PTSD.  

In a March 2004 VA examination, the examiner did not diagnose 
the Veteran with any Axis I disorders and assigned a GAF of 
85-90.  The examiner stated the Veteran did not meet 
diagnostic criteria for the diagnosis of PTSD either in terms 
of an identified stressor that met criterion A for the 
diagnosis or in terms of symptom presentation.  The examiner 
stated the Veteran did not meet full diagnostic criteria for 
any Axis I diagnosis.  He was competent to manage his funds, 
had no history of financial mismanagement and a good 
understanding of his finances.  The examiner stated the 
Veteran was employable from a psychiatric perspective.

In a July 2009 VA examination, the examiner diagnosed the 
Veteran with a mild anxiety disorder, not otherwise 
specified, unrelated to military service.  The Veteran was 
assigned a GAF score of 75.  The examiner stated that 
although the Veteran did report witnessing an event that was 
personally stressful for him, the Veteran did not report 
experiencing any stressors consistent with criterion A or 
other required symptomatology.  The Veteran reported a 
several year history of mild anxiety and depressive symptoms 
which were unrelated to his military service.  The Veteran 
described a successful occupational history with no 
significant impairment in employment or social functioning.  
The examiner stated the Veteran remained fully employable at 
this time.  His mild anxiety and depressive symptoms would 
not significantly impair his occupational functioning and the 
Veteran was able to tolerate the stress, schedule 
requirements, and interpersonal interactions inherent in any 
employment setting.

In regard to PTSD, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the Veteran currently has the disability for 
which benefits are being claimed. The evidence in this case 
shows no evidence of the existence of PTSD and denial of the 
claim is warranted on the basis that there is no current 
disability, i.e., there is no PTSD. With the absence of a 
current diagnosis, the evidence cannot establish a causal 
connection between the claimed disability and service. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In regard to the Veteran's anxiety disorder, service 
connection may be granted when all the evidence establishes a 
medical nexus between military service and current 
complaints. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the Veteran developing an 
anxiety disorder. 

There is no competent medical evidence of a nexus between the 
Veteran's service and his claim of an anxiety disorder, nor 
is there any competent medical evidence indicating a 
diagnosis of an anxiety disorder within one year of the 
Veteran's separation from active duty. By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). None of the medical evidence of record relates 
the Veteran's claim of an anxiety disorder to any event or 
incident during active military duty. 

Moreover, the evidence of record does not establish a 
continuity of symptomatology since discharge. The first 
notation of an anxiety disorder associated with the record is 
dated in a July 2009 VA medical examination, approximately 41 
years after the Veteran's separation from service. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact). 

After carefully considering the record on any basis, the 
Board finds that the medical evidence does not show an 
etiological relationship between the Veteran's anxiety 
disorder, and any incident of his active duty service. Thus, 
the claim is denied.

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing 
loss.  Because the preponderance of the evidence is again the 
claim, the appeal will be denied.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000,  
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater; or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38  C.F.R. § 
3.385.  

In the Veteran's November 1966 induction examination, the 
Veteran reported his was disqualified from the Air Force for 
"running ears."  Upon examination of the Veteran's ears, 
the examiner noted a healed scar.  The Veteran was treated 
and diagnosed with external otitis media in February 1967.  
There is no other indications of complaints, treatment, or 
diagnosis of ear disorders while in service.  

Service treatment records indicated the Veteran underwent an 
induction audiology examination in November 1966. The 
Veteran's hearing was as follows (in Hz):

(Note: Prior to November 1, 1967, service department 
audiometric test results were reported in standards set forth 
by the American Standards Association (ASA). Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison in 
this decision, for service department audiometric test 
results through October 31, 1967, the ASA standards have been 
converted to ISO-ANSI standards.  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.) 
  

Right: 1000/05(15) 2000/05(15) 3000/05(15) 4000/15(20)  
Average: 7.5  (16.25)
Left:   1000/15(25) 2000/10(20) 3000/05(15) 4000/05(10)  
Average: 8.75(17.25)

According to the above in-service audiogram results, the 
Veteran did not have bilateral hearing loss in service to a 
level that is considered a disability for VA purposes. 38 
C.F.R. § 3.385.  However, the absence of in-service evidence 
of hearing loss is not fatal to a claim for service 
connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the  requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service  connection for hearing loss. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran underwent a VA audiology examination in March 
2004. The Veteran's hearing was as follows (in Hz):

Right Ear: 1000/25 2000/30 3000/30 4000/30   Average:  28.75
Left Ear:   1000/30 2000/35 3000/30 4000/35   Average:  32.50

The Maryland CNC word list speech recognition score was 94 
percent for the right ear and 96 percent for the left ear. 

The examiner opined that the Veteran's hearing loss was 
relatively flat, consistent with a possible history of either 
middle ear or external ear problems, as noted in the 
Veteran's claims file. 

The Veteran underwent a VA audiology examination in July 
2009. The Veteran's hearing was as follows (in Hz):

Right Ear: 1000/30 2000/35 3000/30 4000/35   Average:  32
Left Ear:   1000/30 2000/35 3000/30 4000/35   Average:  32

The Maryland CNC word list speech recognition score was 94 
percent for the right ear and 94 percent for the left ear. 

The examiner stated the Veteran's current hearing, as 
mentioned with the previous opinion made in 2004, did not 
follow the typical configuration that was likely seen with 
noise exposure.  Given the evidence available within the file 
and the current configuration of hearing, the examiner opined 
that the condition of hearing loss was less likely as not due 
to or aggravated by military service.

The Veteran is competent to relate factors which are capable 
of lay observation, such as the need for to have others 
repeat themselves or his need for increased volume on the 
telephone.  However, as a lay  person, he is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability. 38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Despite the contentions from the Veteran, there is no 
competent corroborative evidence to show the presence of 
hearing loss disability for VA purposes prior to March 2004.  

The first complaint of bilateral hearing loss is shown in the 
veteran's claim for service connection, which is 
approximately 35 years after the Veteran's discharge from 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 


Accordingly, entitlement to service connection for bilateral 
hearing loss is not warranted.  To that extent, the appeal is 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application in the instant appeal. See 38  
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a psychiatric disorder, to include 
PTSD and an anxiety disorder, is denied.

Service Connection for hearing loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


